         Case 20-05732-JMC-13    Doc 10   Filed 10/15/20   EOD 10/15/20 02:02:23   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                      SF13210 (rev 02/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Robert Dale Lindsey,                                       Case No. 20−05732−JMC−13
SSN: xxx−xx−1067       EIN: NA
   8521 Adlington Ct
   Camby, IN 46113
Karleen Marie Lindsey,
SSN: xxx−xx−6505       EIN: NA
   8521 Adlington Ct
   Camby, IN 46113
             Debtors.

                        NOTICE OF FILING OF CHAPTER 13 PLAN

A Chapter 13 Plan was filed on October 13, 2020, by Debtor Robert Dale Lindsey and
Joint Debtor Karleen Marie Lindsey. A copy of this document is attached.

NOTICE IS GIVEN that any objection to the Chapter 13 Plan must be filed with the Court
at least 3 days prior to the 341 meeting date or by November 12, 2020, whichever is
later. Objections must comply with S.D.Ind. B−9013−1(d) and must be served on the
attorney for the debtors and the chapter 13 trustee.

If no objections are filed, the Court may confirm the plan without conducting an actual
hearing. Unresolved objections will be scheduled for hearing by the Court at a later date.

Dated: October 15, 2020                          Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
